



Exhibit 10.33
STEVE MADDEN
Steven Madden, Ltd., 52-16 Barnett Ave. Long Island City, N.Y. 1 1 104 Phone:
718.446.1800 Fax 718.446.5599
January 2, 2019


Michael Paradise, Esq.
24 Pheasant Lane
Woodbury, New York 11797


Dear Mr. Paradise:


This letter (the “Agreement”) will set forth below the terms and conditions of
your employment with Steven Madden, Ltd. (the “Company”):


1.
Term of Agreement. January 1, 2019 through December 31, 2021 unless sooner
terminated in accordance with Paragraph 10 of this Agreement (the “Term”). At
the expiration of the term of this Agreement, unless you are (a) notified that
your employment shall be terminated, or (b) this Agreement is renewed in some
form, your employment shall continue on an at-will basis, at the same terms
which exist as of December 31, 2021 as contained herein.



2.
Position. Executive Vice President - General Counsel. You shall report to the
Chief Executive Officer. You shall expend all of your working time to the
Company and shall devote your best efforts, energy and skills to the Company and
the promotion of its interests; you shall not take part in any activities
detrimental to the best interests of the Company.



3.
Salary. $540,000 per annum (paid in accordance with normal Company practice)
from January 1, 2019 through December 31, 2019; $570,000 per annum (paid in
accordance with normal Company practice) from January 1, 2020 through December
31, 2020; and $600,000 per annum (paid in accordance with normal Company
practice) from January 1, 2021 through December 31, 2021.



4.
Advance Against 2018 Discretionary Bonus. As soon as practicable, but no later
than fifteen (15) days from the execution of this Agreement, you shall receive a
bonus payment of $100,000 (net of any deductions required to be withheld by any
applicable laws and regulations), which is an advance against your discretionary
bonus for 2018 payable on or about March 15, 2019.



5.
Restricted Stock. On January 2, 2019, you shall be granted 15,000 shares of
restricted stock. The shares shall vest 25% each year for four years, commencing
on the first anniversary of the grant date of the restricted stock.



6.
Discretionary Bonus. You shall be eligible to receive a performance bonus for
each of 2019, 2020 and 2021 in an amount to be determined by the Company in its
absolute discretion. Such bonuses (net of any deductions required to be withheld
by any applicable laws and regulations) shall be payable on or about March 15th
of the following year and if this agreement terminates by its own terms and is
not renewed, you shall still qualify for a bonus for the year you are
terminated.



7.
Car Allowance. You shall receive a car allowance of $1,250 per month.



8.
Expenses. The Company shall promptly reimburse you for all reasonable and
necessary business expenses you incur in connection with the business of the
Company, which will include, but not be limited to, your costs of statutorily
required continuing legal education, bar association dues, general counsel
associations, subscriptions, law library materials and malpractice insurance (if
necessary).








--------------------------------------------------------------------------------





9.
Vacation. You shall be entitled to a minimum of four weeks paid vacation or such
greater amount as permitted by the CEO of the Company. You shall also be
entitled to personal and sick days in accordance with Company policy applicable
to senior executives.



10.
Termination.



(a)
Involuntary Termination. The Company has the right to terminate your employment
at any time without Cause (as defined below) and you shall have the right to
terminate your employment for Good Reason (as defined below). In the event the
Company terminates your employment without Cause or you terminate for Good
Reason, then the Term shall terminate immediately, and you shall be entitled to
receive Salary payments described in Paragraph 3, at the regular intervals of
payment, from the date of termination through the date this Agreement would have
otherwise terminated but for the involuntary termination.



(b)
Voluntary Termination by you or Termination for Cause. You shall have the right
to terminate your employment at any time for any reason (“Voluntary
Termination”) and the Company shall have the right to terminate your employment
at any time for “Cause” (as defined below), on written notice to you, setting
forth in reasonable detail the facts and circumstances resulting in the Cause
upon which such termination is based. In the event of a Voluntary Termination or
a termination by the Company for Cause, the Term shall terminate immediately and
you shall be entitled only to any accrued and unpaid Salary described in
Paragraph 3 through the date of termination.



For the purposes of this Agreement, “Cause” shall mean:


(i)
a material breach by you of your material duties or obligations to the Company
which is not remedied to the reasonable satisfaction of the Company within
twenty (20) days after the receipt by you of written notice of such breach from
the Company;



(ii)
you are convicted of, or enter a guilty or “no contest” plea with respect to a
felony or a crime of moral turpitude (whether or not a felony);



(iii)
you have an alcohol or substance abuse problem, which in the reasonable opinion
of the Company materially interferes with your ability to perform your duties;



(iv)
any act or acts of personal dishonesty, fraud, embezzlement, misappropriation or
conversion intended to result in your personal enrichment at the expense of the
Company, or any of its subsidiaries or affiliates, or any other material breach
or violation of fiduciary duty owed to the Company, or any of its subsidiaries
or affiliates;

(v)
any grossly negligent act or omission or any willful and deliberate misconduct
by you that results, or is likely to result, in material economic, or other
harm, to the Company, or any of its subsidiaries or affiliates; or



(vi)
you materially violate or pay fines, suffer sanctions or injunctive relief
relating to (whether or not you are found to have violated) any federal or state
securities laws, rules or regulations or the rules and regulations of any stock
exchange on which the Company is listed or included.



For the purposes of this Agreement, “Good Reason” shall mean:


(i)
a material reduction in your base salary without your prior written consent;



(ii)
a material reduction in your authority, duties or responsibilities, without your
prior written consent;








--------------------------------------------------------------------------------





(iii)
a material change in the geographic location at which you must perform services
on a permanent basis; or



(iv)
any material breach by the Company of the terms of this Agreement, which is not
remedied within twenty (20) days after the receipt by the Company of written
notice from you.



(c)
Disability. You shall be considered to be “Disabled” if, in the Company’s
reasonable opinion after receiving the written report of an independent
physician selected by the Company, you are incapable, due to mental or physical
disability, of performing the essential functions of your duties for a period of
sixty (60) days (whether or not consecutive) during any period of one hundred
twenty (120) days. In the event you shall become Disabled during the Term, the
Company may terminate your employment and the Term and the Company shall have no
further obligation or liabilities to you except that you shall be entitled to
receive Salary payments described in Paragraph 3, at the regular intervals of
payment, from the date of termination through the date six months after
termination.



(d)
Death. In the event of your death, your employment and the Term shall terminate
immediately and the Company shall have no further obligation or liabilities to
you or your estate except that your estate shall be entitled to receive Salary
payments described in Paragraph 3, at the regular intervals of payment, from the
date of termination through the date that is six months after termination.



(e)
Change of Control. The term “Change of Control”, as used herein, shall mean when
any person or group (excluding the Company or any of its affiliates) becomes the
beneficial owner of securities representing 50% or more of the combined voting
power of the Company’s then outstanding securities. If, during the period
commencing 30 days prior to a Change of Control and ending 180 days after a
Change of Control, you are terminated by the Company other than for Cause, in
addition to any Change of Control rights you may have in any restricted stock or
option agreement between you and the Company, you are entitled to receive an
amount equal to the lesser of (A) two and one-half (2.5) times the sum of (i)
the annual Base Salary to which you were entitled under Section 3 as of the date
termination plus (ii) the average cash bonus received by you for the preceding
three-year period ending on the last previous December 31st or (B) the maximum
amount which is tax deductible to the Company under Internal Revenue Code
Section 280G. The foregoing shall be in lieu of, and not in addition to, any
other payments or compensation you would otherwise be entitled to hereunder as a
result of your termination.



(f)
Termination Payment. Provided the Company makes the payments required under this
Agreement that are attributable to the termination of your employment, such
payments shall be in full and complete satisfaction and release of any and all
claims you or your beneficiaries, estate or legal representatives may have
against the Company and/or its subsidiaries or affiliates hereunder.
Notwithstanding anything contained in this Agreement, the Company shall have no
obligation to make any payment to you under this Agreement unless and until you
execute and deliver to the Company a general release from any and all liability
and all applicable periods of time have expired such that the Company shall
irrevocably be entitled to enjoy the benefits of the aforementioned release.



11.
Non-Solicitation/Non-Competition Agreement. You recognize that the services to
be performed by you hereunder are special and unique. In consideration of the
compensation granted herein, you agree that for as long as you are receiving
your Salary under this Agreement and, if you are terminated by the Company for
Cause or if you quit or resign your position, through December 31, 2021, you
shall not, directly or indirectly, anywhere in the United States, whether
individually or as a principal officer, employee, partner, member, director or
agent of, or consultant for, any person or entity: (i) become employed by, an
owner of (other than passive ownership of up to 4.9% of any publicly traded
company), or otherwise affiliated with, or furnish services to, any business
that competes with the Company, (ii) solicit any business from any customers of
the Company, or (iii) hire, offer to hire, entice away, or in any manner
persuade or attempt to persuade any employee






--------------------------------------------------------------------------------





of the Company to discontinue his/her employment with the Company or any other
party that has a business relationship with the Company to discontinue
his/her/its business relationship with the Company.


12.
Discoveries. You agree to disclose promptly in writing to the Board of Directors
of the Company all ideas, processes, methods, devices, business concepts,
inventions, improvements, discoveries, know-how and other creative achievements
(hereinafter referred to collectively as “Discoveries”) to the extent such
Discoveries have been reduced to practice, in whole or in part, whether or not
the same or any part thereof is capable of being patented, trademarked,
copyrighted, or otherwise protected, which you, while employed by the Company,
conceive, make, develop, acquire or reduce to practice, whether acting alone or
with others and whether during or after usual working hours, and which are
related to the Company’s business or interests, or are used or usable by the
Company, or arise out of or in connection with the duties performed by you. You
hereby transfer and assign to the Company all right, title and interest in and
such Discoveries that are conceived, made, developed, acquired or reduced to
practice during your employment with the Company, including any and all domestic
and foreign copyrights and patent and trademark rights therein and any renewals
thereof. On request of the Company, You will, without any additional
compensation, from time to time during, and after the expiration or termination
of, the Term, execute such further instruments (including applications for
copyrights, patents, trademarks and assignments thereof) and do all such other
acts and things as may be deemed necessary or desirable by the Company to
protect and/or enforce its rights in respect of such Discoveries. All reasonable
expenses incurred by you in complying with the Company’s request and all
expenses of filing or prosecuting any patent, trademark or copyright application
shall be borne by the Company, but you shall cooperate in filing and/or
prosecuting any such application.



13.
Covenant Not to Disclose. You covenant and agree that you will not at any time
during or after the Term, reveal, divulge or make known to any person (other
than (i) to the Company, or (ii) in the regular course of business of the
Company) or use for your own account any confidential or proprietary records,
data, processes, ideas, methods, devices, business concepts, inventions,
discoveries, know-how, trade secrets or any other confidential or proprietary
information whatsoever (the “Confidential Information”) previously possessed or
used by the Company or any of its subsidiaries or affiliates, (whether or not
developed, devised or otherwise created in whole or in part by your efforts) and
made known to you by reason of your employment by or affiliation with the
Company. You further covenant and agree that you shall retain all such knowledge
and information which you shall acquire or develop respecting such Confidential
Information in trust for the sole benefit of the Company and its successors and
assigns. Additionally, you agree that all right, title and interest in and to
any discoveries, processes, ideas, methods and/or business concepts that you
develop during the Term relating to the business of the Company are, and shall
remain the property of the Company, and you hereby assign to the Company any
right, title and interest you might otherwise claim therein.



14.
Business Materials, Covenant to Report. All written materials, records and
documents made by you or coming into your possession concerning the business or
affairs of the Company shall be the sole property of the Company and, upon the
termination or expiration of your employment with the Company or upon the
request of the Company at any time, you shall promptly deliver the same to the
Company and shall retain no copies thereof. You agree to render to the Company
such reports of your activities or activities of others under your direction
during the Term as the Company may request.



15.
Governing Law; Injunctive Relief.



(a)
The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under the laws of the State of New York, excluding
choice of law rules thereof.    



(b)
You acknowledge and agree that, in the event you shall violate any of the
restrictions of Paragraphs 11, 12, 13 or 14 hereof, the Company will be without
an adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages or
posting a bond or other security, and without prejudice to any other remedies
which it may have at law or in equity. Each of you and the Company acknowledges
and agrees that, in addition to any other state having






--------------------------------------------------------------------------------





proper jurisdiction, any such relief may be sought in, and for such purpose each
of you and the Company consents to the jurisdiction of, the courts of the State
of New York.
16.
Assignment. This Agreement, as it relates to your employment, is a personal
contract and your rights and interests hereunder may not be sold, transferred,
assigned, pledged or hypothecated.



17.
Notices. Any and all notices or other communications or deliveries required or
permitted to be given or made pursuant to any of the provisions of this
Agreement shall be deemed to have been duly given or made for all purposes when
hand delivered or sent by certified or registered mail, return receipt requested
and postage prepaid, overnight mail or courier, or facsimile, addressed, if to
the Company, at the Company’s offices, Attn: Chief Executive Officer, and if to
you, at the address of your personal residence as maintained in the Company’s
records, or at such other address as any party shall designate by notice to the
other party given in accordance with this Paragraph 17.



18.
Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements between such parties with respect to the subject
matter hereof, and cannot be amended, supplemented or modified orally, but only
by an agreement in writing signed by the party against whom enforcement of any
such amendment, supplement or modification is sought.



19.
Execution in Counterparts; Signatures; Severability. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Facsimile or
electronic mail signatures hereon shall constitute original signatures. If any
provision of this Agreement as applied to any part or to any circumstance shall
be adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances or the validity or enforceability of this Agreement.



20.
Representation by Counsel; Interpretation. Each party acknowledges that it has
been represented by counsel or has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule or law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by such
parties. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties hereto.



21.
409A.



(a)
To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
Department of Treasury regulations and other interpretive guidance issued
thereunder (together, “Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation
payable under this Agreement may be subject to Section 409A, the Company shall
work in good faith with you to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section
409A, including without limitation, actions intended to (A) exempt the
compensation payable under this Agreement from Section 409A, and/or (B) comply
with the requirements of Section 409A. Any right to a series of installment
payments hereunder, including without limitation, any right to receive the
Severance (if applicable), shall be treated as a right to a series of separate
payments for purposes of Section 409A.



(b)
To the extent that any payments or reimbursements provided to you under this
Agreement are deemed to constitute compensation to the you to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31st of the year
following the year in which the expense was incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for






--------------------------------------------------------------------------------





payment or reimbursement in any other taxable year, and the Consultant’s right
to such payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.


(c)
Notwithstanding anything to the contrary in this Agreement, no compensation or
benefits shall be paid to you during the six (6)-month period following your
“separation from service” (within the meaning of Section 409A) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of the your death), the Company shall pay you a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to the you during
such period (without interest). 





STEVEN MADDEN, LTD.






Signature: /s/ Edward R. Rosenfeld
                                        


Counter-signature: /s/ Michael Paradise
    





